UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 31, 2008 Commission File No.: 001-13387 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 94010 (Address of principal executive offices) (Zip Code) (650) 340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02:Departure of Director orCertain Officers On October 31, 2008, Marc Anderson notified the Company of his intention to resign from the Board of Directors of the Company and his position as Senior Vice President and Chief Operating Officer of the Company on December 31, 2008.These resignations will be concurrent with Mr. Anderson’s departure from JetFleet Management Corp. ("JMC"), the management company for the Company, upon the expiration of Mr. Anderson's current employment contract term with JMC on December 31, 2008. JMC and Mr. Anderson have entered into a six-month renewable consulting agreement, effective January 1, 2009.The consulting agreement provides for Mr.
